internal_revenue_service number release date index number -------------------------------- ----------------------------- ------------------------------ -------------------------------------------- ------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-125674-07 date date legend trust trust state state state court date date date grantor individual individual individual company granddaughter a b dear -------------- --------------------------------------------- ---------------------------- ---------------------------------------------- --------------------------- ------------- ------------------ ------------------------------------------------------ ------------------- ------------------- ----------------- ----------------------------------------- --------------------------- ------------------------ ------------------------ ---------------------------------------- ---------------- ----------- ----------------- this is in response to your date letter and other correspondence requesting gift and generation-skipping_transfer gst tax rulings concerning the modification of trust the facts submitted are as follows plr-125674-07 on date grantor established trust an irrevocable_trust for the benefit of granddaughter grantor’s granddaughter and her descendants on the same day grantor transferred dollar_figurea in cash to the trustee of trust grantor appointed individual as the selector of trust no additional contributions have been made to trust since the initial funding no distributions have been made from trust since date grantor timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for the transfer of cash to trust and allocated dollar_figurea in gst tax exemption to trust as a result of the allocation trust had an inclusion_ratio of zero at the date of the transfer article ii paragraph a of trust provides that during granddaughter’s lifetime the trustee may pay to or apply for the benefit of granddaughter or a child of granddaughter first from trust income and then from trust principal an amount as the trustee determines in the trustee’s discretion is essential for granddaughter’s or granddaughter’s child’s support or for medical dental hospital and nursing expenses when in the trustee’s discretion those requisites are not otherwise being provided to granddaughter or granddaughter’s child by any other source the aggregate annual distribution to granddaughter and her children as a group shall not exceed percent of the value of the trust estate determined on the first day of the taxable_year of trust article ii paragraph b provides that the trustee shall pay to or apply for the benefit of a grandchild or a more remote descendant under the age of of granddaughter first from trust income and then from trust principal such amount as the trustee determines in the trustee’s discretion is reasonably necessary for such descendant’s comfort and support in the descendant’s accustomed manner of living or for medical dental hospital and nursing expenses or for educational expenses including private elementary and secondary school vocational school college graduate and post-graduate school at any time that granddaughter has one or more grandchildren or more remote descendants over age the trustee shall distribute to each grandchild or more remote descendant age or older annually a share of percent of the value of the trust estate determined on the first day of the taxable_year of the trust article ii paragraph d provides that upon the death of granddaughter any part of the trust estate not appointed by the selector under article ix shall be distributed subject_to the provisions of article iii to granddaughter’s then living descendants if granddaughter has no living descendant the remaining trust estate not appointed by the selector under article ix shall be distributed for the then-living descendants of granddaughter’s nearest ancestor with living descendants who is individual or a descendant of his however any share distributable for a descendent of individual for whom a_trust is being administered under trust shall be added to the principal of that trust if individual has no living descendant the remaining trust estate not appointed plr-125674-07 by the selector under article ix shall be distributed to the legal heirs of grantor determined under state law for the succession of property not received from a predeceased spouse as if grantor had then died article iii paragraph f provides in relevant part that the trust shall be perpetual to the fullest extent permitted by state law article v paragraph b provides in relevant part that a corporation qualified to do trust business with not less than dollar_figureb of assets under management in a jurisdiction that will permit the perpetual existence eg not less than years for personal_property held in trust of this trust and the trusts by the trust agreement shall act as trustee or a co-trustee article ix paragraph b provides in relevant part grantor the power during grantor’s lifetime at any time and from time to time acting in a nonfiduciary capacity without the approval or consent of any person including the trustees to acquire the assets of any trust created by the trust agreement by substituting property of equivalent value paragraph b also provides that this power is not assignable and any attempted assignment will make this power void article x paragraph g provides that the validity construction and effect of the provisions of the trust agreement in all respects shall be governed and regulated according to and by the laws of state article x paragraph h provides in relevant part that the original situs of the trusts created by the trust agreement shall be state the situs of any trust created may be maintained in any jurisdiction including outside the united_states as the trustees in the exercise of sole and absolute discretion may determine and thereafter transferred at any time or times to any jurisdiction selected by the trustees on date the trustee made the following administrative modifications as permitted by the trust agreement and state statutes moved the situs of the trust from state to state appointed company as the corporate trustee appointed individual as trust selector due to ambiguities contained in the trust agreement grantor agrees that the trust should be restated and reformed to insure that the original intentions of grantor be carried out in perpetuity the proposed modifications to the trust are summarized as follows plr-125674-07 an increase of discretionary distributions of trust assets to granddaughter and the children of granddaughter as a group with no limitation on the amount of discretionary distributions and an increase in the number of trustees so that the trust powers can be segregated to provide a clear delineation of responsibility between the investment trustee the benefits trustee and the administrative trustee on date the trustee and beneficiary filed a petition in state court requesting that trust be reformed in a manner consistent with the changes described above the reformation however was conditioned upon a favorable ruling from the internal_revenue_service the modifications are permitted under the state statutes of state you have requested the following rulings the proposed modification of trust as to the upper limit of discretionary distributions will not cause the trust to have a non-zero inclusion_ratio or distributions from the trust to be subject_to the gst tax change in trust situs from state to state will not cause trust to have a non-zero inclusion_ratio the proposed modification of trust as to the administration of trust to increase the number of trustees and to segregate the responsibilities of trustees will not cause trust to have a non-zero inclusion_ratio law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax because the trust was irrevocable on date plr-125674-07 will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or person who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a modification that does not shift an interest to a lower generation in the example grantor established an irrevocable_trust in for the benefit of grantor's grandchildren a b and c the trust provides that income is to be paid to a b and c in equal shares for life the trust further provides that upon the death of the first grandchild to die one-third of the principal is to be distributed to that grandchild's issue per stirpes upon the death of the second grandchild to die one-half of the remaining trust principal is to be distributed to that grandchild's issue per stirpes and upon the death of the last grandchild to die the remaining principal is to be distributed to that grandchild's issue per stirpes in a became disabled subsequently the trustee with the consent of b and c petitioned the appropriate local court and the court approved a modification of the trust plr-125674-07 that increased a's share of trust income the modification does not shift a beneficial_interest to a lower generation beneficiary because the modification does not increase the amount of a gst transfer under the original trust or create the possibility that new gst transfers not contemplated in the original trust may be made in this case the modification will increase the amount payable to a who is a member of the same generation as b and c in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust as modified will not be subject_to the provisions of chapter no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust in this case the proposed modification to remove the percent limitation on discretionary distributions that can be made to granddaughter and to the children of granddaughter as a group will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person who held the beneficial_interest prior to the modification further the proposed modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust therefore based on the facts presented and the representations made we conclude that the proposed modification of trust as to the upper limit of discretionary distributions will not cause the trust to have a non-zero inclusion_ratio or distributions from the trust to be subject_to the gst tax ruling sec_26_2601-1 example illustrates the tax effect of changing the situs of a_trust in that case grantor who was domiciled in state x executed an irrevocable_trust in for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as plr-125674-07 defined in sec_2651 than the person s who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code if as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status in this case trust will terminate at the same time before and after the change in situs under the terms of the modification changing the situs from state to state does not extend the time for vesting of any beneficial_interest provided in the original trust agreement does not increase the amount of any gst transfer nor creates any new gst transfer neither state has a rule_against_perpetuities therefore based on the facts presented and the representations made we conclude that the change in trust situs from state to state will not cause trust to have a non-zero inclusion_ratio ruling sec_26_2601-1 example considers a situation where the appropriate local court approves a modification of a_trust that decreases the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and it does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes the trust will retain its exempt status in this case the proposed modification to increase the number of trustees is administrative in nature and does not cause trust to be subject_to gst tax the proposed modification to increase the number of trustees is intended to segregate the responsibilities and powers between the investment trustee the benefits trustee and the administrative trustee increasing the number of trustees does not shift any beneficial_interest to a lower generation nor does it extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore based on the facts presented and the representations made we conclude that increase the number of trustees and to segregate the responsibilities of trustees will not cause trust to have a non-zero inclusion_ratio in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-125674-07 referenced in this letter in particular no opinion is expressed or implied concerning the gift_tax consequences of this proposed modification the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
